t c summary opinion united_states tax_court richard orin berge petitioner v commissioner of internal revenue respondent docket no 7319-04s filed date richard orin berge pro_se mindy s meigs for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year after concessions the issues for decision are whether petitioner is entitled to a schedule c car and truck expense deduction in excess of the amount allowed by respondent and whether legal fees associated with the settlement of a legal action are ordinary and necessary business_expenses properly deductible on schedule c background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in los angeles california on the date the petition was filed in this case petitioner graduated from southwestern university law school in los angeles california in date petitioner was admitted to the state bar of california on date also during taxable_year petitioner became a certified_public_accountant in the state of california 1petitioner concedes that he is not entitled to deductions claimed on schedule a itemized_deductions of dollar_figure 2petitioner claimed a car and truck expense deduction of dollar_figure on his schedule c profit or loss from business respondent in the notice_of_deficiency disallowed dollar_figure of the claimed schedule c car and truck expense deduction thus respondent allowed petitioner a car and truck expense deduction for taxable_year of dollar_figure during taxable_year petitioner was employed full-time as a consultant for arthur anderson llp as part of his employment with arthur anderson llp petitioner traveled to various arthur anderson llp offices also during the year in issue petitioner was a self- employed attorney accountant petitioner assisted clients with drafting documents for different types of transactions and provided tax_return preparation valuation and assorted legal and paralegal accounting and tax consulting services petitioner’s business petitioner drove about big_number business-related miles of which approximately big_number miles were for travel to the chapman university law school library in the city of orange in orange county california as previously stated petitioner is an alumnus of southwestern university school of law the southwestern university school of law library is located approximately miles from petitioner’s home in petitioner and donna lynn wold ms wold entered into an oral agreement whereby ms wold purchased a bmw 525i and then agreed to sell the vehicle to petitioner after he paid her a downpayment and made monthly payments as a result of problems stemming from this oral agreement petitioner filed a complaint against ms wold in the superior court of the state of california for the county of orange on date alleging breach of contract fraud conversion defamation and specific performance this case was docketed as case no the complaint states in pertinent part as follows plaintiff petitioner an individual comes now and alleges as follows first cause of action - breach of contract on or about june plaintiff petitioner and defendant ms wold entered into an agreement whereby plaintiff agreed to purchase a bmw 525i the vehicle from the defendant by tendering to defendant a down payment on the vehicle and by making sixty monthly payments to defendant and defendant agreed to sell said vehicle to the plaintiff by accepting said down payment and sixty monthly payments pursuant to the agreement plaintiff was entitled to the exclusive use possession control and ownership of the vehicle subject only to defendant’s security_interest in the vehicle and a third party security_interest in the vehicle said security interests to be discharged by defendant’s payment of the sixty monthly payments to the third party as a proximate result of defendant’s failure to perform in accordance with the agreement as herein alleged plaintiff has suffered monetary damages in an amount to be proven at trial second cause of action - fraud on or about june plaintiff and defendant entered into an agreement wherein defendant represented to plaintiff that upon payment by plaintiff of all amounts to be paid to rockwell federal credit_union and defendant under the purchase agreement for the vehicle between defendant and tilo’s european autohaus that defendant would transfer title to the vehicle to plaintiff at the time defendant made this agreement with plaintiff defendant intended sic keep the title to the vehicle in the name of defendant and not transfer title to the vehicle to plaintiff as was required per the terms of the agreement between plaintiff and defendant defendant has previously represented to plaintiff that plaintiff is the owner of the vehicle yet defendant continues to refuse to execute any necessary documents to transfer title to the vehicle to plaintiff defendant never intended to transfer the vehicle to plaintiff per defendant’s earlier representations instead defendant has subsequently represented that defendant always intended to demand the return of the plaintiff’s vehicle upon payment in full of the liability for the vehicle as a result of defendant’s fraudulent statements and acts and failure to transfer title per the agreement plaintiff has suffered damages in the form of monies expended for the purchase maintenance and repair of the vehicle which defendant refuses to transfer to the plaintiff third cause of action - conversion on date defendant wrongfully took possession of said vehicle and numerous items of plaintiff’s personal_property contained inside said vehicle against plaintiff’s wishes and despite plaintiff’s objections defendant maintained exclusive possession and control of said vehicle and items of personal_property and refused to return same to plaintiff until date defendant’s actions have caused plaintiff to suffer damages including lost work time transportation costs and other damages as a result of defendant’s deprivation of plaintiff’s ownership_interest in said vehicle additionally pursuant to california civil code section plaintiff is presumptively entitled to damages for the value of the converted property in the amount of dollar_figure fourth cause of action - defamation on or about date and on numerous occasions thereafter defendant made numerous statements concerning plaintiff to toni arzate arzate a close personal friend of plaintiff’s these statements were made to arzate in the form of messages left for arzate by defendant which were recorded and maintained in permanent form on magnetic tape the statements that defendant made to arzate imputed to plaintiff characteristics of infidelity dishonesty criminal behavior fraud and other loathsome characteristics these statements exposed plaintiff to hatred contempt and ridicule from arzate which has caused plaintiff to be shunned and avoided by arzate said statements were made by defendant in an attempt to damage plaintiff’s personal relationship with arzate and did damage said relationship because plaintiff is involved in an intimate personal relationship with arzate which has been damaged due to defendant’s libelous statements to arzate fifth cause of action - specific performance plaintiff’s request for specific performance is necessary to ensure plaintiff has an adequate remedy for defendant’s failure to transfer the vehicle per the agreement or june on date ms wold answered petitioner’s complaint and filed a cross-complaint against petitioner for breach of contract fraud conversion and for possession of personal_property related to the sale of an automobile and loans of money ms wold’s answer and cross-complaint states in pertinent part as follows first cause of action - breach of contract plaintiff donna wold alleges that on or about through an oral agreement was made between donna wold and richard o berge plaintiff donna wold lent money to defendant richard o berge and paid his expenses and debts on defendant’s promise that he would repay said money lent and paid on behalf of and for the benefit of defendant defendant was to repay said money lent and paid upon his graduation from law school plaintiff is informed and believes and thereon alleges that defendant has graduated from law school and despite plaintiff’s demand therefore has failed and refused to repay the said money lent and paid_by plaintiff on behalf of and for the benefit of defendant on or about date the defendant breached the agreement by the following acts defendant has failed and refused to repay the money lent to him and has failed and refused to repay the money paid_by plaintiff on behalf of and for the benefit of defendant plaintiff suffered damages legally proximately caused by defendant’s breach of the agreement as follows the sum of dollar_figure lent to defendant and paid on behalf of and for the benefit of defendant second cause of action - common counts plaintiff donna wold alleges that defendant richard o berge became indebted to plaintiff within the last four years for goods wares and merchandise sold and delivered to defendant and for which defendant promised to pay plaintiff the sum of the total of all payments according to proof on auto for money lent by plaintiff to defendant at defendant’s request and for money paid laid out and expended to or for defendant at defendant’s special instance and request the amount of dollar_figure plus all payments owing on auto which is the reasonable value is due and unpaid despite plaintiff’s demand plus prejudgment_interest according to proof third cause of action - fraud plaintiff donna wold alleges that defendant richard o berge on or about through defrauded plaintiff as follows promise without intent to perform defendant made a promise about a material matter without any intention of performing it as follows defendant promised to repay plaintiff for money lent to him and paid for his benefit and on his behalf by plaintiff plaintiff would not have lent defendant money nor paid money for his benefit if plaintiff had known that defendant did not intend to repay plaintiff defendant was to repay plaintiff upon his graduation from law school plaintiff is informed and believes that defendant has graduated from law school defendant has failed and refused to repay plaintiff plaintiff donna wold discovered defendant’s intention not to perform within the last year in justifiable reliance upon defendant’s conduct plaintiff was induced to act as follows plaintiff lent money to defendant and paid money for the benefit and on behalf of defendant in the total sum of dollar_figure because of plaintiff’s reliance upon defendant’s conduct plaintiff has been damaged in the sum of dollar_figure fourth cause of action - conversion plaintiff donna wold alleges that defendant richard o berge was the legal proximate cause of damages to plaintiff by the following acts or omissions to act defendant intentionally caused the damage to plaintiff on or about a date uncertain at this time discovered within year at orange county california defendant converted a coin collection belonging to and in the custody and control of plaintiff defendant converted said coin collection to his own use without the permission or consent or knowledge of plaintiff defendant has failed and refused to return the coin collection to plaintiff or its reasonable value of dollar_figure despite demand therefore plaintiff is informed and believes and thereon alleges that defendant has sold the coin collection and has retained and or spent the proceeds for his own use or benefit plaintiff prays for damages in the sum of dollar_figure and for exemplary damages pursuant to exemplary damages attachment page of this complaint incorporated herein by this reference fifth cause of action - possession of personal_property cross-complainant ms wold is and at all times herein mentioned was the owner and legal_title holder of a certain bmw 525i automobile valued at approximately dollar_figure plaintiff ms wold is entitled to the immediate and exclusive possession of the personal_property automobile described above on or about cross-complainant deposited with cross- defendant petitioner the personal_property automobile described above in consideration of an oral agreement that cross defendant make all monthly payments required under the purchase contract whereby cross-complainant purchased said automobile that cross-defendant maintain comprehensive insurance on said automobile that cross-defendant maintain the vehicle in good working order and pay the annual registration fees and any other costs associated with the operation and maintenance of the automobile until all payments required under the purchase contract were made by cross-defendant upon cross-defendants sic performance of all the foregoing terms cross-complainant would transfer title of the automobile to cross-defendant cross-defendant breached the agreement by failing to perform all terms of the agreement as aforesaid to wit cross- defendant has failed to make all payments required under the agreement has failed to pay registration fees for the automobile and has failed to maintain comprehensive insurance on the automobile at all times on date petitioner and ms wold agreed to mediation of their dispute on date petitioner and ms wold filed a conditional settlement agreement and stipulation for entry of judgment settlement agreement with respect to case no the settlement agreement states in pertinent part as follows whereas the parties hereto desire to resolve all matters between them without further litigation together with all claims accounts damages demands and causes of action which said parties ever had now have or may have in the future arising from or in any way connected with the matters asserted in the action herein or which could have been asserted in the action including but not limited to a claim or cause of action of any kind not arising from or connected with the matters asserted in the action herein together with any and all representations made in connection herewith by the parties therefore in consideration of the following covenants obligations and undertakings it is hereby stipulated by and between the parties as follows judgment payment by plaintiff petitioner defendant ms wold shall have judgment in her favor and against plaintiff in the sum of fifteen thousand dollars dollar_figure plus interest at the legal rate from entry of judgment if any in this action defendant shall not have the judgement entered so long as plaintiff pays to defendant the following sum a six thousand dollar_figure in cash cashier’s check or certified funds on or before date b in no event shall the six thousand dollars dollar_figure be paid later than date p m without such later payment being deemed a default on the part of defendants except by modification of this stipulation in writing and executed by all parties hereto d provided that the payment and letter pursuant to this stipulation are received by defendant on or before date defendant will provide plaintiff with an executed request for dismissal of her cross-complaint with prejudice upon payment timely made and plaintiff will provide defendant with an executed request for dismissal of his complaint with prejudice and will execute a transfer of title to plaintiff of the bmw automobile at issue in this litigation on or about date petitioner filed his form_1040 u s individual_income_tax_return for taxable_year on schedule c profit or loss from business attached to the return petitioner claimed a car and truck expense deduction of dollar_figure petitioner also claimed on schedule c a legal and professional service expense deduction of dollar_figure subsequently respondent determined that petitioner was not entitled to dollar_figure of the claimed schedule c car and truck expense deduction nor any portion of the claimed schedule c legal and professional service expense deduction accordingly respondent issued to petitioner a notice_of_deficiency determining a deficiency of dollar_figure in petitioner’s federal_income_tax discussion as a general_rule the determinations of the commissioner in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving the commissioner’s determinations in the notice_of_deficiency to be in error rule a 290_us_111 as one exception to thi sec_3at trial petitioner conceded that due to a miscalculation the proper amount of the car and truck expense deduction based on mileage traveled should have been dollar_figure this amount is rounded to the nearest dollar rule sec_7491 places upon the commissioner the burden_of_proof with respect to any factual issue relating to liability for tax if the taxpayer maintained adequate_records satisfied the substantiation requirements cooperated with the commissioner and introduced during the court_proceeding credible_evidence with respect to the factual issue although neither party alleges the applicability of sec_7491 we conclude that the burden_of_proof has not shifted to respondent with respect to any of the issues in the present case deductions are a matter of legislative grace and are allowed only as specifically provided by statute and as previously stated petitioner bears the burden of proving that he is entitled to the claimed deductions 503_us_79 292_us_435 car and truck expenses as previously stated petitioner claimed a car and truck expense deduction of dollar_figure on his schedule c however as previously noted at trial petitioner conceded that due to a miscalculation the proper amount of the car and truck expense deduction that should have been claimed was dollar_figure ie big_number miles pincite cents per mile respondent in the notice_of_deficiency disallowed dollar_figure of the claimed schedule c car and truck expense deduction allowing the remainder of dollar_figure respondent contends that the disallowed portion of the deduction represents the miles driven by petitioner for personal reasons ie to visit his family in orange county california and therefore said travel was not an ordinary_and_necessary_expense relating to his trade_or_business petitioner maintained a contemporaneous trip sheet which established the trips taken by petitioner the starting point and destination of each trip and the specific mileage of each trip the trip sheet establishes that petitioner drove big_number miles in taxable_year therefore since petitioner satisfies all other substantiation provisions of sec_274 the only issue for us to decide is whether the disallowed portion of the mileage was driven for business purposes as previously stated respondent alleges that the disallowed mileage for trips taken by petitioner to the chapman law school library for legal research and claimed on the trip sheet were for personal reasons ie to visit his family in orange county and not for business reasons petitioner testified in response to respondent’s questioning that his family lived in orange county approximately of the trips or approximately big_number of the claimed miles on the trip sheet were to chapman law school library located in orange county and there were law school libraries closer than chapman law school library to petitioner’s arthur anderson llp office and his home in los angeles california one of which was the southwestern university school of law library in other words respondent argues that petitioner should have conducted his legal research at a law library that was closer to petitioner’s home and work office than the chapman law school library respondent argues that since the primary reason petitioner traveled to the chapman law school library was to visit his family the mileage associated with this travel is not deductible under sec_262 as a personal_expense sec_162 allows a deduction for ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business for an expense to be ordinary the transaction that gives rise to the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 to be necessary an expense must be appropriate and helpful to the taxpayer’s business welch v helvering supra pincite the taxpayer bears the burden of demonstrating that the amount of the expenditure disallowed satisfies the requirements of sec_162 65_tc_87 affd per curiam 540_f2d_821 5th cir the determination of whether an expenditure satisfies the requirements of sec_162 is a question of fact 112_tc_183 petitioner testified at trial that the primary reason for his trips to chapman law school library was to conduct legal research for his business clients further petitioner testified that he found the chapman law school library was superior to the libraries that were closer to his residence upon the basis of the record in this case we find that the primary purpose for petitioner’s trips to chapman law school library was to conduct legal research for his business clients and therefore said travel is directly connected to petitioner’s business petitioner’s visits to his family if such visits occurred were a secondary consideration we hold for petitioner on this issue as modified by petitioner’s concession at trial legal fees at issue in the present case are legal fees of dollar_figure for taxable_year incurred by petitioner in connection with a lawsuit and its subsequent settlement petitioner maintains that the legal fees are deductible by him under sec_162 as ordinary and necessary business_expenses relating to his sole_proprietorship respondent however argues that the legal fees are nondeductible because the origin of the claim in the underlying action is personal and not proximately related to petitioner’s business in order to be deductible on schedule c an expense must be directly connected with or proximately result from a trade_or_business of the taxpayer see 276_us_145 91_tc_352 the deductibility of the legal fees in the present case depends on the origin and character of the claim for which the expenses were incurred and whether the claim bears a sufficient nexus to the taxpayer’s business or income-producing activities see 372_us_39 the supreme court stated that the origin and character of the claim with respect to which an expense was incurred rather than its potential consequences upon the fortunes of the taxpayer is the controlling basic test id pincite the origin_of_the_claim_test is factual and the factors to be considered include allegations in the complaint the legal issues involved the nature and objectives of the litigation the defenses asserted the purposes for which the amounts claimed as deductible were expended and the background of litigation and all facts pertaining to the controversy 59_tc_708 thus in order for petitioner’s legal fees to be deductible on his schedule c the origin of those legal services must have been rooted in his business in case no filed by petitioner on date in the superior court of the state of california county of orange petitioner pleaded five causes of action four of the causes of action breach of contract fraud conversion and specific performance were related to an oral agreement between petitioner and ms wold the fifth cause of action was brought for defamation which allegedly resulted in damage to an intimate personal relationship between petitioner and another individual it is obvious from the allegations in the complaint and cross-complaint the legal issues involved the nature and objectives of the litigation the background of the litigation and all facts pertaining to the controversy that the origin of the lawsuit was of a personal nature and not proximately related to petitioner’s trade_or_business therefore we sustain respondent’s determination on this issue we have considered all of the other arguments made by the parties and to the extent that we have not specifically addressed them we conclude they are without merit reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
